UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7398



In Re:    FRANK ROLLINS,

                                                           Petitioner.



         On Petition for Writ of Mandamus.   (CA-03-3945-18-2)


Submitted:    October 24, 2003             Decided:   December 3, 2003


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Frank Rollins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Rollins petitions for a writ of mandamus, asking this

Court to direct the district court to rule on his 28 U.S.C. § 2255

(2000) motion and related motions. Mandamus is a drastic remedy to

be used only in extraordinary circumstances.    See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976).    Rollins’ petition

does not set forth exceptional circumstances as would warrant the

issuance of a writ of mandamus at this time. Accordingly, although

we grant Rollins’ motion to proceed in forma pauperis, we deny his

petition for a writ of mandamus without prejudice to his ability to

refile for mandamus relief if the district court does not act

expeditiously.   We dispense with oral argument because the facts

and legal contentions are adequately presented before the district

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2